DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Regarding Claim 1:
Wan discloses:
A method for the classification of geographic locations based on vehicle trip logs, the method comprising: in paragraphs [0040 – 0041].  These paragraphs describe identifying geographic locations such as work, home, and school via a connection between users and identifying the trip logs.
grouping a plurality of trip records by vehicle, wherein the plurality of trip records comprise start times and locations and stop times and locations in paragraph [0051], [0062], and figure 1.  Paragraph [0051] describes grouping trip records using stop times by using the navigation system to calculate the arrival time, which is equivalent to stop times, based on historical data.  This means that the arrival time is then stored and used to calculate arrival times to a location in the future.  Paragraph [0062] describes calculating the arrival time for a user(s) in a vehicle to a geographic location based on traffic density and historical data.  
sorting the plurality of trip records for a vehicle in one of descending or ascending order with respect to stop times in paragraph [0207].  This section describes “sorting or sequencing the locations according to the corresponding instance of the time marker.”  The time mark could be either start or stop times.  Therefore this section describes sorting the locations according to ascending stop times.
calculating a plurality of time differences between consecutive trips of the plurality of trip records for the vehicle, wherein each of the plurality of time differences is defined as a difference between a stop time of a trip and a start time of a subsequent trip.  Figure 3 shows an intermediate stop 342 that identifies how long the vehicle was stopped.  Paragraph [0099] describes a time filter 334 that is based on a threshold time corresponding to the duration of the stops.  Figure 3 shows that these are a plurality of stops because the vehicle starts at “work”, stops at the gas station, and then travels to the G-Stadium.  Paragraph [0102] describes an intermediate stop 342 that uses an intermediate time threshold 340 or a destination time threshold 338 to identify the duration of stay of the system user 108 and if it exceeds the intermediate time threshold 340.  The duration the vehicle is stopped, or the difference in time between the stop time of a trip and the start time of a subsequent trip, is shown in figure 3, #342.
storing the plurality of time differences in a stop time array.  Paragraph [206] and figure 5 describes a free-drive module 524 that stores the time marker, or stop time.
or a first plurality of time differences, storing the associated stop locations in a first location array.  Paragraph [0214], figure 2, figure 4 and figure 5 describe storing the contextual parameters 244, in which the contextual parameters include time and location of the vehicle, in free-drive module 524 using the first storage circuit 414.  The contextual parameters include storing any time values of significance, including the time difference.
a second plurality of stop times, storing the associated stop locations in a second location array.  Paragraph [0214], figure 2, figure 4 and figure 5 describe storing the contextual parameters 244, in which the contextual parameters include time and location of the vehicle, in free-drive module 524 using the second storage circuit 446.  The contextual parameters include storing any time values of significance, including the time difference.  This paragraph describes that the information can be stored in the first storage circuit, second storage circuit, or a combination.  Therefore, this system is able to store a second plurality of stop times.
filtering outliers and removing candidate locations; Paragraph [0099] and figure 3 describe a time filter 334 that “is a mechanism for removing unqualified stops based on a duration of the stops.”
and computing a time difference median for each of the first location array and the second location array and returning the time difference medians as results for each location.   Paragraph [0124] describes calculating a calculated time of travel between two locations.  This information is stored in the user preference profile 248, shown in figure 2.  The user preference profile includes a preference module 510, shown in figure 5.  This module can adjust the maneuver preference 346 and segment preference 348, discussed in paragraph [0257] and shown in figure 5.  As noted in paragraph [0257], the preference module can adjust the maneuver and segment preference based on statistical calculations.  It is well known that statistics involves calculating the median.  Paragraph [0110] describes that the maneuver preference can correspond to physical or geographical movement of the vehicle, or locations, and therefore, will change the time taken to get to a location.  This is equivalent to the stated claim as the calculated time of travel is based on a statistical calculation of the maneuver preference.
Wan does not teach applying the results of the time difference medians for stops at each location to subsequent observed time differences attached to a first and second location reflecting a stop time.
Alberth teaches
and applying the results comprising the time difference medians for stops at each location to subsequent observed time differences reflecting stop times to attach one of a first location label and second location label to each subsequent observed time difference reflecting a stop time.  Paragraph [0022] describes that a route can be generated based on traffic information, required arrival and departure times, historical time required at stops, and other useful information.  Paragraph [0021] provides an example where a mother takes her son on a trip, has to pick up 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wan to incorporate the teachings of Alberth to show applying the results of the time difference medians for stops at each location to subsequent observed time differences attached to a first and second location reflecting a stop time.  One would have been motivated to do so to account for unexpected delays when travelling to multiple destinations, and being able to update the time of arrival at those destinations.  Additionally, this also leads to a more accurate time of arrival at each destination ([0006] of Alberth).
However, the prior art of record fails to teach:
and utilizing the attached first location labels and second location labels, the time difference medians for stops at each location, and a number of stops for a driver during a predetermined time period to classify the driver of the vehicle.  Wan describes a user description 206 that can identify a system user 108.  This system 

Regarding Claims 6 and 12:
Wan discloses:
A computer-readable medium storing instructions for the classification of geographic locations based on vehicle trip logs executed by a processor to perform the steps of in paragraph [0311].  This paragraph states that all “modules described in this application can be stored in the non-transitory computer readable medium. The first storage circuit 414, the second storage circuit 446, or a combination thereof can represent the non-transitory computer readable medium.
A method for the classification of geographic locations based on vehicle trip logs, the method comprising: in paragraphs [0040 – 0041].  These paragraphs describe identifying geographic locations such as work, home, and school via a connection between users and identifying the trip logs.
grouping a plurality of trip records by vehicle, wherein the plurality of trip records comprise start times and locations and stop times and locations in paragraph [0051], [0062], and figure 1.  Paragraph [0051] describes grouping trip records using stop times by using the navigation system to calculate the arrival 
sorting the plurality of trip records for a vehicle in one of descending or ascending order with respect to stop times in paragraph [0207].  This section describes “sorting or sequencing the locations according to the corresponding instance of the time marker.”  The time mark could be either start or stop times.  Therefore this section describes sorting the locations according to ascending stop times.
calculating a plurality of time differences between consecutive trips of the plurality of trip records for the vehicle, wherein each of the plurality of time differences is defined as a difference between a stop time of a trip and a start time of a subsequent trip.  Figure 3 shows an intermediate stop 342 that identifies how long the vehicle was stopped.  Paragraph [0099] describes a time filter 334 that is based on a threshold time corresponding to the duration of the stops.  Figure 3 shows that these are a plurality of stops because the vehicle starts at “work”, stops at the gas station, and then travels to the G-Stadium.  Paragraph [0102] describes an intermediate stop 342 that uses an intermediate time threshold 340 or a destination time threshold 338 to identify the duration of stay of the system user 108 and if it exceeds the intermediate time threshold 340.  The duration the 
storing the plurality of time differences in a stop time array.  Paragraph [206] and figure 5 describes a free-drive module 524 that stores the time marker, or stop time.
or a first plurality of time differences, storing the associated stop locations in a first location array.  Paragraph [0214], figure 2, figure 4 and figure 5 describe storing the contextual parameters 244, in which the contextual parameters include time and location of the vehicle, in free-drive module 524 using the first storage circuit 414.  The contextual parameters include storing any time values of significance, including the time difference.
a second plurality of stop times, storing the associated stop locations in a second location array.  Paragraph [0214], figure 2, figure 4 and figure 5 describe storing the contextual parameters 244, in which the contextual parameters include time and location of the vehicle, in free-drive module 524 using the second storage circuit 446.  The contextual parameters include storing any time values of significance, including the time difference.  This paragraph describes that the information can be stored in the first storage circuit, second storage circuit, or a combination.  Therefore, this system is able to store a second plurality of stop times.
filtering outliers and removing candidate locations; Paragraph [0099] and figure 3 describe a time filter 334 that “is a mechanism for removing unqualified stops based on a duration of the stops.”
and computing a time difference median for each of the first location array and the second location array and returning the time difference medians as results for each location.   Paragraph [0124] describes calculating a calculated time of travel between two locations.  This information is stored in the user preference profile 248, shown in figure 2.  The user preference profile includes a preference module 510, shown in figure 5.  This module can adjust the maneuver preference 346 and segment preference 348, discussed in paragraph [0257] and shown in figure 5.  As noted in paragraph [0257], the preference module can adjust the maneuver and segment preference based on statistical calculations.  It is well known that statistics involves calculating the mean.  Paragraph  [0110] describes that the maneuver preference can correspond to physical or geographical movement of the vehicle, or locations, and therefore, will change the time taken to get to a location.  This is equivalent to the stated claim as the calculated time of travel is based on a statistical calculation of the maneuver preference.
Wan does not teach applying the results of the time difference medians for stops at each location to subsequent observed time differences attached to a first and second location reflecting a stop time.
Alberth teaches
and applying the results comprising the time difference medians for stops at each location to subsequent observed time differences reflecting stop times to attach one of a first location label and second location label to each subsequent observed time difference reflecting a stop time.  Paragraph [0022] describes that a route can be generated based on traffic information, required arrival and departure 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wan to incorporate the teachings of Alberth to show applying the results of the time difference medians for stops at each location to subsequent observed time differences attached to a first and second location reflecting a stop time.  One would have been motivated to do so to account for unexpected delays when travelling to multiple destinations, and being able to update the time of arrival at those destinations.  Additionally, this also leads to a more accurate time of arrival at each destination ([0006] of Alberth).
However, the prior art of record fails to teach:
and utilizing the attached first location labels and second location labels, the time difference medians for stops at each location, and a number of stops for a driver during a predetermined time period to classify the driver of the vehicle.  Wan describes a user description 206 that can identify a system user 108.  This system user 108 then groups the user to other users, such as a parent, coworker, or family member, based on a first and second destination.  It does not specifically classify the user/driver of the vehicle but instead relates the user to a group.  Alberth does not teach a classification method.  Therefore, this is allowable over the prior art because Wan does not teach the entirety of the disclosure and Alberth does not teach using the disclosures to classify a user.
	Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brandmaier et al. (US Patent No: 9,282,430 B1): A computer-implemented method and system for the assignment of roadside assistance service providers such as tow trucks to distressed vehicles/drivers requiring roadside assistance.
Sun et al. (US Pub No: 2019/0197894 A1): A method for creating a user group is provided. The method may include obtaining order information from a plurality of users. The method may include classifying the plurality of users into one or more user groups 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665